TATE, J.,
concurs in the denial. He is of the view that landowner subjected to a burdensome use of a servitude over his property is entitled as of right to injunc-tive relief to protect his property interest and believes that under the facts found by the trial court, such injunction should have issued. However, he accedes to the view of the court in denying the writ that under the facts found by the court of appeal no burdensome use now exists and that this court does not ordinarily issue writs to review factual determinations.
BOLIN, J., takes no part.